DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s amendments and associated arguments filed 4/23/2021 with respect to the claim objections, objections to the specification, and the 112(b) rejections have been fully considered and are persuasive.  The objections to the claims and the specification and the 112(b) rejections have been withdrawn. 
The applicant did not present any arguments against the double patenting rejections.
Applicant's arguments filed with respect to the 102 rejections using Kaemmerer have been fully considered but they are not persuasive. The applicant argues that Kaemmerer fails to teach or suggest the detection of a low frequency biomarker in a subject. The Examiner respectfully disagrees. 
To understand the BRI of “biomarker, par. 0055 of the applicant’s specification discloses that a “biomarker” can be any “characteristics or compositions that are used to identify, predict, or monitor a condition (e.g., symptom of an LOC disorder) or a therapy for said condition in a subject or sample.  A biomarker is, for example, a brain wave activity pattern (e.g., low frequency modulation) whose presence is used to identify a condition (e.g. a LOC disorder) or status of a condition (e.g. onset of a disorder symptom manifestation) in a subject or sample.  Biomarkers identified herein are measured to determine the onset of disease symptoms and to serve as a trigger for delivering (e.g., administering) a therapeutic stimulation (i.e., electrical stimulation). (bolded parts added by Examiner)
Additionally, the applicant discloses in par. 0051 of the specification that “low frequency modulation” refers to “a change in low frequency brain wave activity (e.g., a change in frequencies between 0 to about 38 Hz) compared to a control.  A control may be a baseline low frequency brain wave activity. … In embodiments, a low frequency modulation is an increase in low frequency power compared to baseline low frequency power.”
Therefore, prior art that teaches detecting a change in low frequency power compared to a baseline low frequency power in order to monitor a control disorder or monitor a therapy for the control disorder would read on the claim based on the BRI of the applicant’s original disclosure. 
Kaemmerer discloses in par. 0032 that a baseline power level of a brain signal having a frequency band of interest (Table 1) can be compared to a power level of a detected brain signal in order to monitor a control disorder and monitor a therapy for the control disorder (par. 0034-0035 and 0040). Kaemmerer discloses that the brain signal is detected by inserting an electrode into the nucleus accumbens of the subject and recording brain wave activity in the nucleus accumbens (par. 0045, 0051). Therefore, the rejections using Kaemmerer are still considered to be proper.
Applicant additionally argues that Kaemmerer detects the brain waves in response to stimulation. While this may or may not be true, it is irrelevant, as the current claims do not preclude the recording of brain wave activity after and/or during stimulation. Applicant is invited to add this limitation to the claims, keeping in mind the 112(a) rules regarding new matter.
Claim Interpretation
Regarding claim 1, the Examiner wants to point out that the method claim only requires two active method steps: 1) inserting an electrode in the nucleus accumbens and 2) recording brain wave activity. As long as these two method steps are taught by the prior art, technically the claim is met. When reading the preamble in the context of the entire claim, the recitation of “detecting low frequency modulations” is not limiting because the body of the claim describes a complete invention and the language recited solely in the preamble does not provide any distinct definition of any of the claimed invention’s limitations. Thus, the preamble of the claim(s) is not considered a limitation and is of no significance to claim construction. See Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See MPEP § 2111.02.
Additionally, the added limitation of “wherein said low frequency modulation is a biomarker for the loss of control or impulse control disorder” is also not required to be taught by the prior art. As worded, the applicant is merely defining an inherent characteristic of a low frequency modulation. In other words, the claim defines that a low frequency modulation is a biomarker. It would be the same as the applicant claiming detection of the element gold, and then stating that “wherein said gold is an element having the symbol Au.” 
Regardless, Kaemmerer teaches detecting low frequency modulation in the nucleus accumbens and that the low frequency modulation is a biomarker of a control disorder, but the Examiner thought it important to point out how broadly the claim is actually constructed.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-6 and 8 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of co-pending Application No. 16/888,347 in view of Haber SN. Neuroanatomy of Reward: A View from the Ventral Striatum. In: Gottfried JA, editor (hereinafter Gottfried) and Kaemmerer et al. (US 20160250476 Al; hereinafter Kaemmerer). Although the claims at issue are not identical, there are not patentably distinct from each other because both claims insert an electrode into the deep brain (e.g. ventral striatum and nucleus accumbens) of the subject and detect or record brain wave activity such as an oscillatory frequency in the subject. Although the conflicting claim 1 of co-pending Application No. 16/888,347 states inserting an electrode into the ventral striatum and not the nucleus accumbens of the instant claim 1, Gottfried teaches the ventral striatum includes the nucleus accumbens (section 11.2.2). Furthermore, Gottfried teaches, the nucleus accumbens and the ventral striatum in general has been a central site for studying reward circuit (section 11.2.2). Kaemmerer also teaches OCD or other anxiety disorders may result with electrodes placed in the anterior limb of the internal capsule of the brain such as the ventral striatum (e.g. [0045]). In addition, Kaemmerer teaches sensing bioelectrical signals includes sensing the frequency domain characteristic of that signal, which can include detecting an oscillatory frequency of 30-40 Hz (e.g. [0033]; table 1). Thus, it would be obvious to person having ordinary skill in the art to use either method of the instant or conflicting claims to detect low frequency modulations or identify the anatomic structure of the nucleus accumbens as the variations are predictable to one of ordinary skill in the art.
Regarding instant claim 2, the limitation of claim 2 encompasses the co-pending claim 5. Instant claim 2 states a disorder that is associated with a lack of impulse control, which encompasses the obsessive-compulsive disorder of co-pending claim 5.
Regarding instant claim 3, the limitation of claim 3 encompasses the co-pending claim 6 limitation. Both claims administer, after detecting a frequency or brain wave activity, to delivery an electrical stimulation to the nucleus accumbens of the subject.
Regarding instant claim 4, the limitation of claim 4 encompasses the co-pending claim 7 limitation. Both claims recite, "wherein a dose of said electrical stimulation is less than a dose corresponding to deep brain stimulation."
Regarding instant claim 5, the limitation of claim 5 encompasses the co-pending claim 8 limitation. Both claims recite, "wherein a frequency of the electrical stimulation is 5 hertz, 10 hertz, 12 hertz, 160 hertz, 212 hertz, or 333 hertz."
Regarding instant claim 6, the limitation of claim 6 encompasses the co-pending claim 9 limitation. Both claims recite a time of electrical stimulation delivered at "100 milliseconds, 1 minute, 15 minutes, or 1 hour.
Regarding instant claim 8, the limitation of claim 8 encompasses the co-pending claim 2 limitation. The range of instant claim 8 (0 - 38 Hz) encompasses the frequency of about 35 Hz in copending claim 2.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4, 7-13, 15 and 18-27 are rejected under 35 U.S.C. 102(a)(1) and/or 102(a)(2) as being anticipated by Kaemmerer et al. (US 2016/0250476, hereinafter Kaemmerer).
Regarding claims 1, 3 and 13, Kaemmerer discloses a system and method for detecting low frequency modulations in a subject diagnosed or suspected of having a loss of control disorder (see par. 6 above for the interpretation of “low frequency modulation” based on applicant’s disclosure) using a processor/controller 80. Specifically, Kaemmerer discloses in par. 0032 that a baseline power level of a brain signal having a frequency band of interest (Table 1) can be compared to a power level of a detected brain signal to detect low frequency modulations and the result of that comparison is used to monitor a control disorder and monitor a therapy for the control disorder (par. 0034-0035 and 0040). As such, the detected low frequency modulations are a biomarker for the loss of control disorder (see par. 5 above for the interpretation of “biomarker” based on the applicant’s disclosure). Kaemmerer discloses that the brain signal is detected by inserting an electrode into the nucleus accumbens of the subject and recording brain wave activity in the nucleus accumbens (par. 0045, 0051). Kaemmerer discloses administering an electrical stimulation in response to detecting the low frequency modulations (par. 0008, 0045, 0092).
Regarding claim 2, Kaemmerer discloses at least one of the disorders recited in the claim (par. 0040).
Regarding claims 4 and 15, Kaemmerer discloses that the electrical stimulation dose is determined/delivered by a closed loop (par. 0008, 0045, 0092) and can be less than a theoretical deep brain stimulation, as the deep brain stimulation parameters are not defined by the claim.
Regarding claims 7 and 18, all duty cycles will necessarily be one of continuous, bursting or on for a length of time and off for a different length of time. Kaemmerer discloses at least continuous stimulation (par. 0050, 0071).
Regarding claims 8-11 and 19-22, Kaemmerer discloses the brain signals monitored for low frequency modulations are in a range between 0 and 38 Hz (see par. 0032-0035 and Table 1).
Regarding claim 12, the electrode is inserted in the nucleus accumbens, which is deep brain tissue, thus the electrode is a deep brain electrode.
Regarding claim 23, Kaemmerer discloses a system for the treatment of loss of control disorders of a subject (e.g. par. 0038, 0040, 0064), the system comprising: the apparatus of claim 13 (previously-rejected as apparatus is taught by Kaemmerer) and an optimizer comprising at least one processor 80 (Figure 3) and at least one memory 82 including program code which when executed by the at least one memory provides operations (par. 0067, 0078, 0034) comprising receiving treatment data for a first administration of electrical stimulation and a second administration of electrical stimulation (par. 0085, 0094) wherein the first administration of electrical stimulation comprises an application of electrical current in accordance to a first set of parameters (par. 0085, 0097) and wherein the second administration of electrical stimulation comprises another application of electrical current in accordance to a second set of parameters (par. 0085, 0097); obtaining patient data indicative of a result of the first electrical stimulation and the second electrical stimulation (par. 0086, 0090); and adjusting, based at least on the treatment data and the patient data, a third set of parameters for applying electrical current during a subsequent administration of electrical stimulation (par. 0088, 0093, 0097).
Regarding claim 24, Kaemmerer discloses wherein the first, second, and third set of parameters include a frequency, a duty cycle, and a burst duration for the application of electrical current (par. 0050).
Regarding claim 25, Kaemmerer discloses adjusting electrical stimulation (e.g. score of therapy program) based on monitored side effects experienced by the patient in one example of evaluating a therapy program. Example side effects may include incontinence, tingling, loss of balance, paralysis, slurred speech, loss of memory, loss of inhibition, or other neurological problems (par. 0134). Kaemmerer further discloses placing electrode leads in a target tissue site within brain to manage patient symptoms associated with a disorder of patient (par. 0043). Therefore, Kaemmerer is monitoring the behavioral data such as side effects and adjusting the therapy accordingly in order to manage patient symptoms associated with a disorder of patient.
Regarding claim 26, Kaemmerer discloses wherein the at least one of the frequency, duty cycle, and burst duration is adjusted to maximize a reduction or improvement in one or more symptoms associated with the loss of control disorder by teaching placing electrode leads in a target tissue site within brain to manage patient symptoms associated with a disorder of patient (par. 0043). Similarly, Kaemmerer discusses adjusting stimulation amplitude (or other parameter) to have a change in VTA (par. 0119) as well as adjusting the therapy based on the voxels of VTA (par. 0009). It is inherent by adjusting the therapy or electrical stimulation, one would maximize a reduction or improvement in one or more symptoms.
Regarding claim 27, the claim does not require the low frequency modulation to occur prior to the first onset of a disorder symptom manifestation or the onset of all disorder symptom manifestations. As long as the low frequency modulations are present before the onset/occurrence of ANY symptom manifestation, the claim is met. Clearly, the low frequency modulations are present in the subjects of Kaemmerer before, during and after the occurrence/manifestation of symptoms, especially since the system is closed loop and is designed to adjust the stimulation based on how the treatment is affecting symptoms occurring after the detection of low frequency modulations.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 5, 6, 14, 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Kaemmerer.
Regarding claims 5 and 16, Kaemmerer discloses electrical stimulation therapy, which may include, a frequency of the electrical stimulation signal and other appropriate parameters (e.g. [0050]), but does not expressly disclose wherein a frequency of the electrical stimulation is 5 hertz, 10 hertz, 12 hertz, 160 hertz, 212 hertz, or 333 hertz. However, Kaemmerer teaches a frequency about 135 Hertz (e.g. [0100]). It would be obvious to person having ordinary skill in the art at the effective filing to modify the method and device as taught by Kaemmerer with the claimed parameter range since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art [In re Aller, 105 USPQ 233] and/or since it has been held that a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ (Please see MPEP 2144.05). Therefore, it would have been an obvious matter of design choice to modify Kaemmerer to obtain the invention as specified in the claims.
Regarding claims 6 and 17, Kaemmerer discloses electrical stimulation therapy, and which include, for example, voltage or current amplitude of an electrical stimulation signal, a frequency of the electrical stimulation signal, and, in the case of electrical stimulation pulses, a pulse rate, a pulse width, a waveform shape, and other appropriate parameters such as duration or duty cycle (e.g. [0050]), but does not expressly disclose wherein a burst duration of the electrical stimulation is 100 milliseconds, 1 minute, 15 minutes, or 1 hour. It would be obvious to person having ordinary skill in the art at the effective filing to modify the method and device as taught by Kaemmerer with the claimed burst duration parameters since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art [In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Please see MPEP 2144.05). Similarly, there is a lack of evidence indicating that electrical stimulation of 100 milliseconds, i minute, 15 minutes, or 1 hour is critical. Therefore, it would have been an obvious matter of routine optimization to modify Kaemmerer to obtain the invention as specified in the claims.
Regarding claim 14, Kaemmerer discloses the applicant’s basic invention except specifically wherein the loss of control disorder includes one or more of substance abuse, compulsive gambling, binge eating, or suicidal ideation. However, Kaemmerer does teach that the method/device may be used to treat or manage various patient conditions such as, but not limited to, psychiatric disorders, anxiety disorders, obsessive compulsive disorder, behavioral disorders, and mood disorders (par. 0040). Since substance abuse, compulsive gambling, binge eating, and suicidal ideation are all psychiatric disorders, anxiety disorders, obsessive compulsive disorder, behavioral disorders, and/or mood disorders, it would have been obvious to one or ordinary skill in the art before the applicant’s effective filing date that the system and method of Kaemmerer would also be effective at treating those specific disorders.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Eric D Bertram whose telephone number is (571)272-3446.  The examiner can normally be reached on Monday-Friday 8am-6pm Central Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on 571-270-3061.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. 


Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Eric D. Bertram/Primary Examiner, Art Unit 3792